DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11, 16, 18, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US 20150325555)
Regarding claim 1, Hashimoto discloses that a light emitting device for a display, comprising:

    PNG
    media_image1.png
    762
    840
    media_image1.png
    Greyscale

a first LED stack 20;
a second LED stack 30 disposed under the first LED stack 20 (Fig. 14);
a third LED stack 10 disposed under the second LED stack 30, and including a first conductivity type semiconductor layer 22 and a second conductivity type semiconductor layer 21 (Fig. 14);
a first bonding layer 44a interposed between the second LED stack 30 and the third LED stack 10 (Fig. 14);
a second bonding layer 44b interposed between the first LED stack 20 and the second LED stack 30 (Fig. 14);
a lower insulation layer 35 interposed between the second bonding layer 44b and the second LED stack;
a plurality of lower buried layers 70p & 70i passing through the second LED stack 30 and the lower insulation layer 35 to be electrically connected to the first conductivity type semiconductor layer and the second conductivity type semiconductor layer of the third LED stack, respectively;
a plurality of upper buried layers 70I passing through the first LED stack 20 and the second bonding layer 44b to be electrically connected to the lower buried layers 70p & 70p; and 
a plurality of upper connectors (top portion) disposed on the first LED stack, wherein the upper connectors include upper connectors covering the upper buried layers and electrically connected to the upper buried layers, respectively (Fig. 14).
Reclaim 3, Hashimoto discloses that the first LED stack longitudinally extends along a first direction; and the upper buried layers have narrower widths along the first direction than those of the lower buried layers (Fig. 14).
Reclaim 4, Hashimoto discloses that the upper buried layers are disposed on upper surfaces of the lower buried layers, respectively (Fig. 14). 
Reclaim 5, Hashimoto discloses that a first electrode pad electrically connected to the first conductivity type semiconductor layer of the third LED stack; and
a lower second electrode pad disposed on the second conductivity type semiconductor layer of the third LED stack, wherein first and second ones of the lower buried layers are electrically connected to the first electrode pad and the lower second electrode pad, respectively (Fig. 14).
Reclaim 6, Hashimoto discloses that each of the first and second LED stacks includes a first conductivity type semiconductor layer and a second conductivity type semiconductor layer;
a third one of the lower buried layers passes through the lower insulation layer to be electrically connected to the first conductivity type semiconductor layer of the second LED stack;
a first one of the upper buried layers passes through the first LED stack and the second bonding layer to be electrically connected to the third one of the lower buried layers; and 
a first one of the upper connectors is electrically connected to the first conductivity type semiconductor layer of the second LED stack through the first one of the upper buried layers and the third one of the lower buried layers (Fig. 14).
Reclaim 7, Hashimoto discloses that the first one of the upper connectors is electrically connected to the first conductivity type semiconductor layers of the first, second, and third LED stacks (Fig. 14)
Reclaim 8, Hashimoto discloses that a second one of the upper buried layers passes through the first LED stack, the second bonding layer, and the lower insulation layer to be electrically connected to the second conductivity type semiconductor layer of the second LED stack; and 
a second one of the upper connectors is connected to the second one of the upper buried layers to be electrically connected to the second conductivity type semiconductor layer of the second LED stack (Fig. 14).
Reclaim 9, Hashimoto discloses that a third one of the upper connectors is electrically connected to the second conductivity type semiconductor layer of the first LED stack (Fig. 14).
Reclaim 11, Hashimoto discloses that first, second, and third bump pads, and common bump pads, wherein: 
the common bump pad (one on the left) is commonly electrically connected to the first, second 30 , and third LED stacks 10; and 
the first, second, and third bump pads are electrically connected to the first, second, and third LED stacks, respectively (vertical connection with pads).
Reclaim 16, Hashimoto discloses that a first sidewall insulation layer 31i covering sidewalls of the lower buried layers; and 
a second sidewall insulation layer 11ib covering sidewalls of the upper buried layers (Fig. 14).
Reclaim 18, Hashimoto discloses that each of the first, second, and third LED stacks does not include a growth substrate.
Reclaim 20, Hashimoto discloses that the first, second, and third LED stacks are configured to be independently driven; 
light generated from the first LED stack is configured to be emitted to the outside by passing through the second LED stack and the third LED stack; and 
light generated from the second LED stack is configured to be emitted to the outside by passing through the third LED stack (Fig. 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, 12-15, 17, 19, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 20150325555 in view of Huppmann et al. (US 20190097088).
Reclaim 2 Hashimoto fail to teach that the first, second, and third LED stacks are configured to emit red light, green light, and blue light, respectively.
However, Huppmann suggests that the first, second, and third LED stacks are configured to emit red light, green light, and blue light, respectively (para. 0104).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Hashimoto with the first, second, and third LED stacks are configured to emit red light, green light, and blue light, respectively as taught by Huppmann in order to enhance color rendering and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.
Reclaim 10, Hashimoto & Huppmann disclose that an intermediate insulation layer disposed between the first LED stack and the upper connectors, wherein: a third one of the upper buried layers passes through the intermediate insulation layer to be electrically connected to the second conductivity type semiconductor layer of the first LED stack; and the third one of the upper connectors is electrically connected to the second conductivity type semiconductor layer of the first LED stack through the third one of the upper buried layers (Huppmann, Fig. 3, to provide extra insulating to prevent from short).
Reclaim 12, Hashimoto & Huppmann disclose that that a first transparent electrode interposed between the first LED stack and the second LED stack, and in ohmic contact with a lower surface of the first LED stack;
a second transparent electrode interposed between the first LED stack and the second LED stack, and in ohmic contact with an upper surface of the second LED stack; and  a third transparent electrode interposed between the second LED stack and the third LED stack, and in ohmic contact with an upper surface of the third LED stack,  wherein one of the first, second, and third transparent electrodes includes a material different from the remaining transparent electrodes (Huppmann, Fig. 3, ITO).
Reclaim 13, Hashimoto & Huppmann disclose that the first transparent electrode includes ITO, and the second and third transparent electrodes include ZnO (Huppmann, Fig. 3
, para. 0013).
Reclaim 14, Hashimoto & Huppmann disclose that each of the first, second, and third transparent electrodes contacts the corresponding second conductivity type semiconductor layer of the first, second, and third LED stacks; and the second and third transparent electrodes are recessed to have an area less than that of the second conductivity type semiconductor layer of the second LED stack and that of the second conductivity type semiconductor layer of the third LED stack, respectively (Huppmann, para. 0013). 
Reclaim 15, Hashimoto & Huppmann disclose that an upper second electrode pad disposed on the second transparent electrode to be electrically connected to the second conductivity type semiconductor layer of the second LED stack, wherein:
one of the upper buried layers passes through the first LED stack to be electrically connected to the upper second electrode pad; and
one of the upper connectors is connected to the one of the upper buried layers to be electrically connected to the upper second electrode pad (Hashimoto in view of Huppmann, Fig. 3).
Reclaim 17, Hashimoto & Huppmann disclose that first and second sidewall insulation layers include Al2O3 (Huppmann, para. 0016).
Reclaim 19, Hashimoto & Huppmann disclose that an intermediate insulation layer covering the first LED stack, wherein: upper surfaces of the lower buried layers are in flush with an upper surface of the lower insulation layer; and
upper surfaces of the upper buried layers are in flush with an upper surface of the intermediate insulation layer (Huppmann, Fig. 3).
Regarding claim 21, Hashimoto & Huppmann disclose that a display apparatus comprising:
a circuit board 60 (Huppmann, Fig. 2); and
plurality of light emitting devices arranged on the circuit board, each of the light emitting devices comprising:
a first LED stack:
a second LED stack disposed under the first LED stack;
a third LED stack disposed under the second LED stack;
a first bonding layer interposed between the second LED stack and the third LED stack:
a second bonding layer interposed between the first LED stack and the second LED stack;
a lower insulation layer interposed between the second bonding layer and the second LED stack;
a plurality of lower buried layers passing through the lower insulation layer and the second LED stack to be electrically connected to a first conductivity type semiconductor layer and a second conductivity type semiconductor layer of the third LED stack, respectively;
a plurality of upper buried layers passing through the first LED stack and the first bonding layer to be electrically connected to the lower buried layers; and
a plurality of upper connectors disposed on the first LED stack, wherein the upper connectors include upper connectors covering the upper buried layers and electrically connected to the upper buried layers, respectively (Hashimoto, Fig. 14).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899